Case 1:18-cv-02463-ALC Document 57 Filed 09/30/19 Page 1 of 18

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT Poon LED.

SOUTHERN DISTRICT OF NEW YORK

    
  

  

 

1:18-cv-02463 (ALC)
IN RE SHANDA GAMES LIMITED
SECURITIES LITGATION ORDER

 

 

ANDREW L. CARTER, JR., United States District Judge:

Lead Plaintiff David Monk (“Plaintiff”) brings this lawsuit individually and on behalf of
a class of former stockholders and former owners of American Depository Shares (“ADS”)
against Defendants Shanda Games Limited (“Shanda” or “Defendant”), Yingfeng Zhang, Li Yao
Lijun Lin, Heng Wing Chan, Yong Gui, Shaolin Liang, and Danian Chen, alleging violations of
the Securities Exchange Act of 1934. Before the Court is Defendant Shanda’s motion to dismiss
the Amended Complaint for failure to state a claim upon which relief can be granted, See ECF

No. 40. For the reasons stated below, Defendant Shanda’s motion to dismiss is GRANTED.

BACKGROUND

I. Factual Background

Defendant Shanda is a global video game company headquartered in the Cayman Islands.
Amend Compl., P 5, ECF No, 25. In 2009, Shanda underwent an initial public offering and listed
American Depository Shares (‘ADS”) on NASDAQ. Jd. PP. 32, 59. On April 3, 2015, Shanda
announced that it had entered into a merger agreement that would allow the company to go
private. Jd. PP 10, 102. Although the Buyer Group controlled enough votes to enter into the
transaction, Defendant Shanda was required to file initial and final proxy statements
(collectively, “Proxies”) to allow shareholders to determine whether they wanted to exercise
appraisal rights. Jd. P 108. Defendant Shanda subsequently published an initial proxy statement

(“Initial Proxy”) on May 5, 2015, which included summaries of financial projections prepared in

 
Case 1:18-cv-02463-ALC Document 57 Filed 09/30/19 Page 2 of 18

March 2015; it subsequently published a final proxy statement (“Final Proxy”) on October 13,
2015 that included the same projections. Jd. PP 8-9, 11, 17, 104, 131. Shareholders approved the
merger on November 18, 2015. Jd. PP 22, 144. Under the merger agreement, Shanda
stockholders received $3.55 per share and Shanda ADS owners received $7.10 per ADS. Jd. PIP
144-45, A few dissenting shareholders exercised their appraisal rights and brought suit against
Defendant Shanda, seeking the Grand Court of the Cayman Islands’ determination of the fair
value of its shares. Jd. PP 22-23, 151. The Grand Court of the Cayman Islands awarded the
dissenters $16.68 per ADS. Jd. P25. This award was partially reversed by the Court of Appeal
of the Cayman Islands that determined the fair value of the shares were $12.84 per ADS. Jd.
IL. Alleged Misrepresentations and Omissions in the Proxies

Plaintiff alleges that the Proxies contained materially false and misleading statements that
induced him, and others similarly situated, to sell his Shanda shares at artificially deflated prices
and to refrain from exercising his appraisal rights. Specifically, Plaintiff claims the Proxies
included: faulty and misleading financial projections; misrepresentations about the financial
projections; omissions from Shanda’s disclosures; and false assurances about the fair value of
Shanda’s shares.

A. Projections — Figures and Preparation

First, Plaintiff alleges Shanda utilized false revenue intensity figures, false amortization
and depreciation figures and false Mir II Mobile Revenue figures. Second, Plaintiff alleges
statements such as the following were misleading:

In compiling the projections, the Company’s management took into account historical

performance of legacy games, projected launch dates of new games in the Company’s

pipeline, and projected revenues for each new game, combined with estimates regarding

gross margin, operating expenses, tax rates, capital expenditure, EBITDA and net
income. Although the projections are presented with numerical specificity, they were

 
Case 1:18-cv-02463-ALC Document 57 Filed 09/30/19 Page 3 of 18

based on numerous assumptions and estimates as to future events made by management
that management believed were reasonable at the time the projections were prepared.

Id. P 191. In short, Plaintiff contends these statements were misleading because the figures relied
upon to create the projections contained errors and unreasonable assumptions; therefore, Plaintiff
argues it cannot be said that the projections were based on best estimates or that they were
reasonably prepared. See Jd. P 177(b)-(c).

B. Scope of Projections

Plaintiff alleges that the Proxies falsely stated that they included a summary of the
projections. For example, the Initial Proxy states “[t]he following table summarizes the financial
projections provided by management to the Buyer Group and the [financial advisor] in March
2015...” and that this was provided “to give shareholders access to certain information that was
made available to the financial advisor. . .” Jd. P 196. Plaintiff primarily alleges statements such
as the above were false because the projections included in the Proxies omitted a full year of
data. Id. P 177.

C. Omission of Mir II Mobile Success from Final Proxy

On August 3, 2015, Defendant Shanda launched Mir II Mobile, an RPG mobile game that
it had spent over two years researching and developing. Jd. P 76. Shortly thereafter, on August
14, 2015, Shanda made a social media post and posted an article on its website celebrating the
game’s success, Id. Plaintiff alleges the omission of Mir IT Mobile’s performance from the Final
Proxy, which was published on November 18, 2015, was misleading because Defendant Shanda
knew that the game had generated more revenue than what was estimated in the projections. Jd.
137. Furthermore, Plaintiff claims the omission misled shareholders into believing the
projections in the Final Proxy statement included reasonable assumptions about Mir II Mobile

and the known success of the game. Jd. [P 177.

 

 
Case 1:18-cv-02463-ALC Document 57 Filed 09/30/19 Page 4 of 18

D. Fairness of the Transaction
Plaintiff alleges the press release announcing the merger and the Proxies included false
and misleading statements characterizing the transaction as fair. For example, the Initial Proxy
stated:
At a meeting on April 3, 2015, the Board, acting upon the unanimous recommendation of
the Special Committee, unanimously (a) determined that it was fair to, advisable and in
the best interests of the Company and the Unaffiliated Holders to consummate the
Transactions, including the Merger . . . and (c) resolved to recommend in favor of the
authorization and approval of the Merger Agreement, the Plan of Merger and the
consummation of the Transactions, including the Merger, to the shareholders of the
Company and directed that the Merger Agreement, the Plan of Merger and the
consummation of the Transactions, including the Merger, be submitted to a vote of the

shareholders of the Company for authorization and approval.

Id. 201. Similarly, the Final Proxy stated:

For the foregoing reasons, the Company believes that the Merger Agreement, the Plan of
Merger and the Transactions, including the Merger, are fair to, and in the best interests
of, the Company and its unaffiliated security holders.

Id. P 232. Plaintiff claims statements like the above were false or misleading because they

conveyed that the price offered to shareholders in the transaction was fair, Id. P 177.

LEGAL STANDARD

I, Motion to Dismiss

When deciding a motion to dismiss, the Court must “accept as true all factual statements
alleged in the complaint and draw all reasonable inferences in favor of the non-moving party.”
McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir. 2007). However, the Court
need not credit “[t]hreadbare recitals of the elements of a cause of action, supported by mere
conclusory statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 555 (2007).

Claims should be dismissed when a plaintiff has not pleaded enough facts that “plausibly

give rise to an entitlement for relief.” Jd. at 679. A claim is plausible “when the plaintiff pleads

4

 
Case 1:18-cv-02463-ALC Document 57 Filed 09/30/19 Page 5 of 18

factual content that allows the Court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Jd. at 678 (citing Twombly, 550 U.S. at 556). While not akin to a
“probability requirement,” the plaintiff must allege sufficient facts to show “more than a sheer
possibility that a defendant has acted unlawfully.” Jd. (citing Twombly, 550 USS. at 556).
Accordingly, where a plaintiff alleges facts that are “‘merely consistent with’ a defendant’s
liability, it ‘stops short of the line between possibility and plausibility of entitlement to relief.’”
Id. (quoting Twombly, 550 US. at 557).

I. Federal Rules of Civil Procedure 9(b)

Under Rule 8(a) of the Federal Rules of Civil Procedure, pleadings must contain only “a
short and plain statement” of the basis for the court’s jurisdiction and of the claim showing that
the pleader is entitled to relief, and a demand for the relief sought. Fed. R. Civ P. 8(a). However,
where, as here, a plaintiff has alleged fraud claims under § 10(b) of the Exchange Act, the
complaint is subject to the heightened pleading requirements of Federal Rules of Civil Procedure
9(b) and the Private Securities Litigation Reform Act of 1995 (the “PSLRA”). Rule 9(b) requires
that the complaint “state with particularity the circumstances constituting fraud or mistake.” To
satisfy the particularity requirement, a complaint must “(1) detail the statements (or omissions)
that the plaintiff contends are fraudulent, (2) identify the speaker, (3) state where and when the
statements (or omissions) were made, and (4) explain why the statements (or omissions) are
fraudulent.” Fin. Guar. Ins. Co. v. Putnam Advisory Co., LLC, 783 F.3d 395, 403 (2d Cir. 2015).

The PSLRA holds private securities plaintiffs to an even more stringent pleading
standard. Under the PSLRA, a plaintiff must “(1) specify each statement alleged to have been
misleading [and] the reason or reasons why the statement is misleading; and (2) state with

particularity facts giving rise to a strong inference that the defendant acted with the required state

 
Case 1:18-cv-02463-ALC Document 57 Filed 09/30/19 Page 6 of 18

of mind.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 321, 127S. Ct. 2499, 168

L. Ed. 2d 179 (2007) (internal citation and quotation marks omitted) (quoting 15 U.S.C. § 78u-

4(b)). To determine that an inference of scienter is strong, the court must decide whether “a

reasonable person would deem the inference of scienter cogent and at least as compelling as any

opposing inference one could draw from the facts alleged.” Tedlabs, 551 U.S. at 324.
DISCUSSION

I. Section 10(b) of the Securities Exchange Act and Rule 10b-5
To state a claim under both Section 10(b) of the Exchange Act and Rule 10b-S, Plaintiff

must show: “(i) a material misrepresentation or omission; (ii) scienter; (iii) a connection with the
purchase or sale of security; (iv) reliance by the plaintiff(s), (v) economic loss; and (vi) loss
causation.” In re Omnicom Grp., Inc. Sec. Litig., 597 F.3d 501, 509 (2d Cir. 2010). See also 15
U.S.C. § 78u-4(b). Here, Defendant Shanda argues that Plaintiff's Amended Complaint should
be dismissed against it because the Court lacks jurisdiction under Morisson and Plaintiff has
failed to state a claim under Section 10(b) and 20(a).

A. Morisson as a Threshold Issue

In Morrison v. Nat’l Australia Bank Ltd., 561 U.S. 247 (2010), the Supreme Court
established § 10(b) of the Securities Exchange Act did not contain congressional expression of
extraterritorial effect. Jd. at 262. Accordingly, the Court determined that § 10(b) only reaches
claims involving (1) ’transactions in securities listed on domestic exchanges,” or (2) domestic
transactions in other securities.” Jd. at 267.

Under prong one of the Morrison test, the “transaction| itself] must occur on a domestic
exchange to trigger the application of § 10(b).” Jn re Alstom SA Sec. Lit., 741 F.Supp.2d 469, 473
(S.D.N.Y. 2010). Pursuant to prong two of the Morrison test, § 10(b) applies to domestic

transactions in other securities if (1) “irrevocable liability” was incurred in the United States; or

6

 
Case 1:18-cv-02463-ALC Document 57 Filed 09/30/19 Page 7 of 18

(2) “title was transferred within the United States.” Absolute Activist Value Master Fund Ltd. v.
Ficeto, 677 F.3d 60, 68 (2d Cir. 2012).

Here, Plaintiff has satisfied prong one under Morrison. In fact, this case involves
securities that were only traded on NASDAQ, a domestic exchange. The Defendant’s argument
that Plaintiff simply offers a mere listing theory that was rejected by the Second Circuit in City of
Pontiac Policemen’s Sys, V. UBS AG is unpersuasive. 752 F.3d 173, 180-81 (2nd Cir. 2014).
Pontiac involved a § 10(b) claim entailing a foreign purchaser, foreign issued shares, and a
foreign exchange. Consequently, the Second Circuit held that “Morrison does not support the
application of § 10(b) of the Exchange Act to claims by a foreign purchaser of foreign-issued
shares on a foreign exchange simply because those shares are also listed on a domestic
exchange.” Id. The facts of this case are distinguishable from Pontiac considering Defendant
Shanda’s shares were only listed on a domestic exchange. The Defendant cites no other cases
involving securities listed on domestic exchanges that support its proposition that the transaction
did not occur on the domestic exchange. Accordingly, the Court finds § 10(b) is applicable.

B. Material Misrepresentations or Omissions

Rule 10b-5 “renders it unlawful to make any untrue statement of a material fact or to omit
to state a material fact necessary in order to make the statements made, in the light of the
circumstances under which they were made, not misleading.” Levy v. Maggiore, 48 F. Supp. 3d
428, 444 (E.D.N.Y. 2014) (citation and internal quotation marks omitted). “A statement is
considered materially misleading under § 10(b) when its representations, viewed as a whole,
would have misled a reasonable investor.” Jd. (citations and internal quotation marks omitted), It
is not sufficient to allege that the investor might have considered the misrepresentation or

omission important, nor is it necessary to assert that the investor would have acted differently if

 
Case 1:18-cv-02463-ALC Document 57 Filed 09/30/19 Page 8 of 18

an accurate disclosure was made. Ganino y. Citizens Utils. Co., 228 F.3d 154, 162 (2d Cir.
2000). Materiality is a mixed question of law and fact, and accordingly at the motion to dismiss
stage “a complaint may not properly be dismissed . . . on the ground that the alleged
misstatements or omissions are not material unless they are so obviously unimportant to a
reasonable investor that reasonable minds could not differ on the question of their
importance.” Jd. (citation and internal quotation marks omitted); see also In re CannaVest Corp.
Secs. Litig., 307 F. Supp. 3d 222, 237 (S.D.N.Y. 2018) (quoting Ganino y, Citizens Utils. Co.,
228 F.3d 154, 161 (2d Cir. 2000)) (“At the pleading stage, a plaintiff satisfies
the material requirement of Rule 10b-5 by alleging a statement or omission that a reasonable
investor would have considered significant in making investment decisions.”).

i, Projections — Figures and Preparation

Plaintiff argues that Defendant Shanda made actionable misstatements about its
projections that mislead investors into believing the deal was fair. In particular, Plaintiff asserts
that the Proxies utilized projections based on false revenue intensity figures, amortization
figures, and depreciation figures. As a result, Plaintiff reasons that statements concerning both
the factors the Defendants considered in generating the projections and the assurances provided
to the financial advisor about the accuracy of the projections were materially false. As a
preliminary matter, the Court finds that Plaintiff has satisfied the particularity requirement of the
PSLRA, by identifying when, where and by whom statements about the projections were made.

In the Second Circuit, “statements about a ‘company’s projections [are treated as]
opinions rather than guarantees.” In re SunEdison, Inc. Sec. Litig. , 300 F. Supp. 3d 444, 480
(S.D.N.Y. 2018) (quoting Fait v. Regions Fin. Corp., 655 F.3d 105, 112 (2d Cir, 2011)).

Accordingly, the Court must consider the framework set forth in Omnicare, Inc. v. Laborers

 
Case 1:18-cv-02463-ALC Document 57 Filed 09/30/19 Page 9 of 18

Dist. Council Constr. Indus. Pension Fund, to determine whether Plaintiff has sufficiently
pleaded actionable misstatements and omissions concerning the projections. 135 S. Ct. 1318.
“Pursuant to the safe harbor, ‘a defendant is not liable [for a forward-looking statement] if the
forward-looking statement is identified and accompanied by meaningful cautionary
language or is immaterial or the plaintiff fails to prove that it was made with actual
knowledge that it was false or misleading.’” Fresno Cty. Employees’ Ret. Ass'n v. comScore,
Inc., 268 F. Supp. 3d 526, 548 (S.D.N.Y. 2017) (quoting Slayton v. Am. Exp. Co., 604 F.3d 758,
766 (2d Cir. 2010)), In Omnicare, the Supreme Court established that opinions can be
misleading if “(1) ’the speaker d[oes] not hold the belief... professed’; (2) the ‘fact[s] [ ]
supplied’ in support of the belief professed are ‘untrue’; or (3) the speaker ‘omits information’
that ‘makes the statement misleading to a reasonable investor.’” Martin v. Quartermain, 732 F.
App’x 37, 40 (2d Cir. 2018) (quoting Tongue v. Sanofi, 816 F.3d 199, 210 (2d Cir, 2016).
a. Revenue Intensity Figures

Plaintiff has not sufficiently pleaded that the revenue intensity figures and related
statements about the preparation of the projections were materially false. In fact, Plaintiff has
failed to allege any facts to suggest the Defendant Shanda believed the revenue figures were
false. Similarly, Plaintiff has failed to demonstrate that there was an unreasonable basis for
believing these figures were false or that the Defendant Shanda was aware of undisclosed facts
that would undermine the accuracy of the figures. Consequently, the statements about said
figures and the preparation of the projections cannot be said to imply the Defendant Shanda had
actual knowledge of falsity. See Oklahoma Firefighters Pension & Ret. Sys. v. Student Loan
Corp., 951 F. Supp. 2d 479, 497 (S.D.N.Y. 2013), Plaintiff's argument that the Appraisal

proceeding concluded that the revenue figure resulted in a 5% decrease in Shanda’s revenue

 
Case 1:18-cv-02463-ALC Document 57 Filed 09/30/19 Page 10 of 18

model is unpersuasive. As this District has consistently held, fraud-by-hindsight cannot support a
10(b) claim. See Kocourek v. Shrader, No. 09CV10163LAKFM, 2019 WL 2450910, at *14
(S.D.N.Y. June 12, 2019); Prime Mover Capital Partners L.P. v. Elixir Gaming Techs., Inc., 898
F. Supp. 2d 673, 690 (S.D.N.Y. 2012), aff'd, 548 F. App’x 16 (2d Cir. 2013).
b. Amortization and Depreciation Figures

Viewing the evidence in the light most favorable to Plaintiff, the Court finds Plaintiff has
sufficiently pleaded material falsity regarding the amortization and depreciation figures and, by
extension, related statements about the preparation of the projections. As Plaintiff alleges, the
Defendant Shanda’s depreciation and amortization models violated basic accounting principles
and contradicted the Defendant Shanda’s previous approach to modeling these figures.
Therefore, Plaintiff has sufficiently alleged that the amortization and depreciation figures
underlying the aforementioned statements were untrue and Defendant Shanda did not have “a
reasonable basis for [said] belief[s].” Slayton v. American Express Co, 604 F.3d 758, 774 (2d
Cir, 2010) (internal quotation marks omitted). Lastly, the Court cannot conclude that statements
about projections were “unimportant to a reasonable investor,” and hence, at this early pleading
stage, Plaintiff has sufficiently alleged they were material. See Ganino, 228 F.3d at 162.

c. False Mir II Mobile’s Revenue Figures

Plaintiff has not sufficiently pleaded that the Mir II Mobile revenue figures or related
statements about the preparation of the projections were materially false. In particular, Plaintiff
has failed to demonstrate that the Defendant had actual knowledge that the figures were false or
misleading. Instead, Plaintiff simply makes conclusory statements regarding Shanda’s
expectations and again argues a theory of fraud by hindsight. The only more specific support

Plaintiff utilizes is that the figures contradicted Shanda’s expectation of Mir IT Mobile’s success

10

 
Case 1:18-cv-02463-ALC Document 57 Filed 09/30/19 Page 11 of 18

based on pre-orders and other data. Without more detail the Court cannot conclude that Shanda
did not believe the figures were accurate or were unreasonable in believing the figures were
accurate. See Oklahoma Firefighters Pension, 951 F. Supp. 2d at 497.

ii. Scope of Projections

Plaintiff argues it was materially false to state the Proxies included a summary of the
projections.! In particular, Plaintiff asserts the projections’ 2020 data was not a detail or
formality, but instead was substantive information. The Court concludes that Plaintiff has
sufficiently pleaded that the characterization of the 2020 data is actionable for the following
reasons, First, Plaintiff has satisfied the particularity requirements of the PLSRA. Second,
Plaintiff has demonstrated that the statement was misleading. Although a summary by its very
definition need not recount every detail, Plaintiff is correct in articulating that it must describe,
“the main points succinctly.” Summary, Pocket Oxford English Dictionary (2d ed, 2008). Where,
as here, a chart summarizes a data set, it is misleading to omit the last period from the chart
summary. This is especially true in light of the fact that the projections for 2020 showed a
change in growth. Lastly, similar to the above, the Court cannot conclude that a statement
characterizing a summary of projections is “unimportant to a reasonable investor.” For example,
had the Proxies indicated they included primary points from a portion of the projections, a
reasonable investor might be inclined to give these statements less weight. Hence, at this early

pleading stage, Plaintiff has sufficiently alleged it was material. See Ganino, 228 F.3d at 162.

 

| Specifically, Plaintiff states “[i]t was false to say that the Proxies summarized the Projections,
because what they omitted was not detail or formality but an entire year of data.” Pl. Opp. Br. at
9, As a result, Plaintiff's argument relies on characterizing this claim as a misrepresentation or
misstatement, as opposed to an omission. Plaintiff does not plead with particularity why omitting
the 2020 data in it of itself would have been misleading, nor does he allege that Shanda had a
duty to disclose this data. Accordingly, the Court will not address whether separate and apart
from the characterization of the projections, the exclusion of the 2020 data from the Proxies
constituted an omission under 10(b).

1]

 
Case 1:18-cv-02463-ALC Document 57 Filed 09/30/19 Page 12 of 18

iii. Omission of Mir-Mobile I Success from Final Proxy

Plaintiff argues that the omission of known Mir II Mobile data from the projections is
actionable. More specifically, Plaintiff asserts that because Defendant Shanda already knew of
Mir II Mobile’s success at the time it issued its Final Proxy, it must have known that failing to
account for Mir II Mobile’s known success in the Final Proxy’s projections rendered said
projections false. Plaintiff further argues that fairness statements included in the Final Proxy
implied that the projections had accounted for the success of the game.

The Court finds that Plaintiff has not sufficiently pleaded that the omission of Mir-
Mobile’s Success from the Final Proxy was materially false. At the first step, Plaintiff's claim
satisfies the PSLRA’s pleading requirement. However, Plaintiff has failed to demonstrate that the
omission was misleading. As the Defendants argue, the Final Proxy explicitly states the
projections were prepared during the first quarter of 2015, which was before Mir-Mobile IT was
released, See Def. Ex. 2, at 18, ECF No. 42-2. Furthermore, the Initial Proxy and Final Proxy
included the same projections. See Id.; Def. Ex. 1, at 13-14, ECF No. 42-1. When coupled
together, these two facts suggest that any reasonable investor would have known the Projections
did not account for Mir II Mobile’s known success.

iv. Fairness of the transaction

Plaintiff argues that the Defendant Shanda was required to opine on the quality of the
transaction. Furthermore, Plaintiff asserts that once the Defendant Shanda called the deal fair, it
was required to speak truthfully about the transaction. Plaintiff contends the Defendant Shanda’s
fairness statements were about the deal price, but to the extent these statements concerned

process, they left investors with the impression that the price was fair.

12

 
Case 1:18-cv-02463-ALC Document 57 Filed 09/30/19 Page 13 of 18

The Court finds that the Defendant Shanda’s fairness statements constitute inactionable
opinion statements. Though the Plaintiff's Amended Complaint satisfies the particularity
requirement of the PSLRA, it does not allege facts that indicate that the Defendant Shanda
believed the deal was not fair. Further, the Amended Complaint does not allege that the facts
supporting the belief that the deal was fair are untrue—this is true even if the projections were
faulty—or that the Defendant Shanda omitted information that would make fairness statements
about the deal misleading. Plaintiffs argument that because the appraisal price of $9.56 was
higher than the deal price of $7.10, the Defendant could not have believed $7.10 was fair is
unpersuasive. As stated above, fraud-by-hindsight cannot support a 10(b) claim. See Kocourek,
2019 WL 2450910, at *14.

C. Scienter

Under the PSLRA, a plaintiff must “state with particularity facts giving rise to a strong
inference that the defendant acted with the required state of mind.” 15 U.S.C. § 78u-4(b)(2)(A). »
“The requisite state of mind in a Rule 10b-5 action is ‘an intent to deceive, manipulate or
defraud.” Ganino, 228 F.3d at 168 (quoting Ernst & Ernst v. Hochfelder, 425 U.S. 185, 193
(1976)). To satisfy the PSLRA’s pleading requirements for scienter, a plaintiff must allege facts
“(1) showing that the defendants had both motive and opportunity to commit the fraud or (2)
constituting strong circumstantial evidence of conscious misbehavior or recklessness.” ATS/
Comme’ns, 493 F.3d at 99. Plaintiff attempts to proceed under both theories here.

In evaluating whether either of these showings has been made, the court may consider,
among other things, whether the plaintiff has alleged that the defendant “(1) benefitted in a
concrete and personal way from the purported fraud; (2) engaged in deliberately illegal behavior;

(3) knew facts or had access to information suggesting that their public statements were not

13

 
Case 1:18-cv-02463-ALC Document 57 Filed 09/30/19 Page 14 of 18

accurate; or (4) failed to check information they had a duty to monitor.” Novak v. Kasaks, 216
F.3d 300, 311 (2d Cir. 2000) (internal cross references omitted), When examining these factors,
a court must be mindful that the inquiry is “whether all of the facts alleged, taken collectively,
give rise to a strong inference of scienter, not whether any individual allegation, scrutinized in
isolation, meets that standard.” Tellabs, 551 U.S. at 322-23,

Here, Plaintiff has sufficiently alleged that Defendant Shanda had motive and opportunity
to commit fraud. In particular, Plaintiff has demonstrated that Defendants Zhang and Liang, as
members of Buyer Group, had the motive and opportunity to secure a low transaction price and
that their scienter can be imputed to Defendant Shanda. Generally, courts in this District have
held that “management level’ employees can serve as proxies for the corporation in suits filed
under the Exchange Act.” Thomas v. Shiloh Indus., Inc., No. 15 CV 7449 (KMW), 2017 WL
2937620, at *3 (S.D.N.Y. July 7, 2017). Although courts have “not developed a bright-line rule
to determine when an executive is sufficiently senior such that his or her scienter can be
attributed to the entity[,] .. . courts typically consider the individual’s relative seniority at the
issuing entity and the connection between the executive’s role and the fraudulent statements.”
Barrett v. PJT Partners Inc., No. 16-CV-2841 (VEC), 2017 WL 3995606, at *7 (S.D.N.Y. Sept.
8, 2017). In this case, during the relevant class period, Defendants Zhang and Liang were
Shanda’s CEO and the Director of the Board, respectively and both individuals were a part of the
Buyer Group. Based on Defendants Zhang’s and Liang’s seniority at the company, their
respective responsibilities and their role as buyers, the Court concludes that Defendants Zhang
and Liang were management level employees. See Stream SICAV v. Wang, 989 F. Supp. 2d 264,

276 (S.D.N.Y. 2013). Therefore, their scienter can be imputed to Defendant Shanda.

14

 
Case 1:18-cv-02463-ALC Document 57 Filed 09/30/19 Page 15 of 18

Defendant Shanda’s argument that the adverse-interest doctrine applies is unpersuasive.
As the case cited by the Defendant indicates, the adverse interest exception is a “narrow
exception that applies only ‘where the fraud is committed against a corporation rather than on its
behalf.” Barrett, No. 16-CV-2841 (VEC), 2017 WL 3995606, at *8 (S.D.N.Y. Sept. 8, 2017)
(quoting In re Bernard L. Madoff Inv. Sec. LLC, 721 F.3d 54, 64 (2d Cir. 2013). Where, as here,
“a corporation benefits to any extent from the fraudulent acts of its agents, the agents cannot be
said to have ‘totally abandoned’ the interests of the corporation.” In re Petrobras Sec. Litig., 116
F. Supp. 3d 368, 382-83 (S.D.N.Y. 2015) (citations omitted). Accordingly, because Plaintiff
plausibly alleges that the omissions and misstatements caused the transaction price to be lower
than the actual value of the company, the adverse interest-doctrine does not apply. In other
words, the Buyer Group benefited from having to purchase shares at a cheaper price.

D. Reliance

“The reliance and loss causation elements of a securities fraud claim are analogous to
but-for and proximate causation, respectively.” GAMCO Investors, Inc. v. Vivendi, S.A., 917 F.
Supp. 2d 246, 251 (S.D.N.Y. 2013) (citing ATSI Comme ns. , 493 F.3d at 106). To prove reliance,
“the plaintiff must show that but for the material misleading statement or omission, he would not
have transacted in the security.” Jd. “The traditional (and most direct) way a plaintiff can
demonstrate reliance is by showing that he was aware of a company’s statement and engaged ina
relevant transaction—e.g., purchasing common stock—based on that specific misrepresentation.”
Id. (quoting Erica P. John Fund, Inc. y. Halliburton Co., 563 U.S. 804, (201 1)). Additionally,
the plaintiff must show that his reliance was reasonable. Jd. (citing Starr ex rel. Estate of

Sampson v. Georgeson S’holder, Inc., 412 F.3d 103, 109-10 (2d Cir. 2005)).

15

 

 
Case 1:18-cv-02463-ALC Document 57 Filed 09/30/19 Page 16 of 18

As stated above, Plaintiff has sufficiently pleaded that the Defendant Shanda made
materially false statements about estimates relied on in creating the projections (specifically as it
relates to amortization and depreciation figures) and the summary of the projections. Plaintiff
does not allege that he relied on the materially misleading statements. Instead, Plaintiff argues
that reliance can be presumed based on the fraud on the market doctrine.” Pursuant to this theory,

“the market price of shares traded on well-developed markets reflects all publicly

available information, and, hence, any material misrepresentations.” Because the market

“transmits information to the investor in the processed form of a market price,” we can

assume, the Court explained, that an investor relies on public misstatements whenever he

“buys or sells stock at the price set by the market.”

Erica P. John Fund, Inc. v. Halliburton Co., 563 U.S. 804, 809-13 (2011)(quoting Basic Inc. v.
Levinson, 485 U.S, 224, 243-46 (1988).

To plead a reliance based on the presumption created by the fraud on the market theory, a
Plaintiff “first must allege that the relevant market was open and developed or, in other words,
efficient.” In re Parmalat Sec. Litig., 375 F.Supp.2d 278, 303 (S.D.N.Y.2005). While the

Second Circuit has

“declined to adopt a particular test for market efficiency[,] . . . district courts in this and
other Circuits regularly consider . . . [the following factors:] (1) the average weekly
trading volume of the [stock], (2) the number of securities analysts following and
reporting on [it], (3) the extent to which market makers traded in the [stock], (4) the
issuer’s eligibility to file an SEC registration Form S—3, and (5) the demonstration of a
cause and effect relationship between unexpected, material disclosures and changes in the
[stock’s] price[ ].

Waggoner vy. Barclays PLC, 875 F.3d 79, 94 (2d Cir. 2017), cert. denied, 138 S. Ct. 1702 (2018)

(internal quotations and citations omitted), “[T]he federal courts are unanimous in their

 

2 Because the Court finds that Plaintiff has only sufficiently alleged materially false
misstatements, the Court need not address the Parties’ arguments concerning reliance based on
the Affiliated Ute presumption, which applies only to omissions. See In re F acebook, Inc., 986 F.
Supp. 2d 428, 469 (S.D.N.Y. 2013) (internal citations and quotation marks omitted) (“[rJeliance
is presumed in securities actions involving primarily a failure to disclose, and may be presumed
where plaintiffs plead an omission of a material fact by one with a duty to disclose.”’).

16

 

 
Case 1:18-cv-02463-ALC Document 57 Filed 09/30/19 Page 17 of 18

agreement that a listing on the NASDAQ or a similar national market is a good indicator of
efficiency.” In re Initial Pub. Offering Sec. Litig., 544 F.Supp.2d 277, 296 n. 133
(S.D.N.Y.2008); Dodona I, LLC v. Goldman, Sachs & Co., 847 F.Supp.2d 624, 650-51
(S.D.N.Y.2012). By contrast, IPOs and private transaction are generally treated as inefficient.
See Inre Initial Pub. Offerings Sec. Litig., 471 F.3d 24, 42 (2d Cir. 2006), decision clarified on
denial of reh’g sub nom. In re Initial Pub. Offering Sec. Litig., 483 F.3d 70 (2d Cir. 2007) (“the
market for IPO shares is not efficient”); Sable v. Southmark/Envicon Capital Corp., 819 F. Supp.
324, 339 (S.D.N.Y. 1993) (“there is no such justification for a presumption of reliance here,
because the partnerships were offered privately and were not traded actively in a large public
market.”), Here, neither party identified any case law that is directly on point. However, in light
of the factors typically considered in determining whether a market is efficient, the Court
concludes that the forced sale of shares through a merger does not constitute an efficient market.
This is because the share price was negotiated as opposed to being driven by trading volume or

external analysis or reporting.

Ill. Count II: Section 20(a) of the Securities Exchange Act
Under Section 20(a), to plead a prima facie case of control person liability, Plaintiff must
allege: “(1) a primary violation by the controlled person, (2) control of the primary violator by
the defendant, and (3) that the defendant was, in some meaningful sense, a culpable participant in
the controlled person’s fraud.” Schwab, 285 F. Supp. 3d at 758. (internal citations omitted).
However, “[b]ecause the Plaintiff[] ha[s] failed to state a primary violation under Section 10(b),
[he] cannot establish control person liability under Section 20(a).” Jn re Wachovia Equity Sec.

Litig., 753 F. Supp. 2d 326, 379 (S.D.N.Y. 2011)

17

 
Case 1:18-cv-02463-ALC Document 57 Filed 09/30/19 Page 18 of 18

CONCLUSION

Accordingly, Defendant Shanda’s motion to dismiss is GRANTED.

SO ORDERED. y (a 1

Dated: September 30, 2019
New York, New York ANDREW L. CARTER, JR.

 

United States District Judge

18

 

 
